 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20        PageID.1    Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



NICHOLA JOHNSON,

                   Plaintiff,

      v.                                Case No. -cv-
                                        Hon.

SINGH SENIOR LIVING, LLC, and
STEVEN TYSHKA

                   Defendants.

                                  COMPLAINT

      Now comes the Plaintiff and alleges the following against the Defendant:

                                     PARTIES

      1.    Plaintiff is an African American resident of Mecklenburg County,
North Carolina. She was employed by Defendant in Mecklenburg County as the
Executive Director of a residential facility for seniors called Waltonwood Cotswold
from December 2018 until her wrongful discharge in February, 2020.

        2.    Defendant Singh Senior Living, LLC (“Singh”) is a Michigan limited
liability corporation duly registered with the Secretary of State of North Carolina to
conduct business in North Carolina. It owns and operates residential facilities for
seniors, primarily in Michigan but also three in North Carolina and one in Virginia.

      3.     Defendant Singh was Plaintiff’s employer under applicable North
Carolina law and 42 U.S.C. 1981 and, to the extent it is relevant, under Michigan’s
Civil Rights Act.
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20           PageID.2    Page 2 of 11




      4.     Defendant Tyshka is a resident of Michigan and an employee of Singh.

                          JURISDICTION AND VENUE

      5.    Plaintiff brings this action under the common law of North Carolina
and 42 U.S.C. § 1981 and, to the extent applicable, Michigan’s Civil Rights Act.

     6.   The Court has federal question jurisdiction over the claim under 42
USC 1981 and supplemental jurisdiction over the state law claims.

      7.      Plaintiff does not believe venue is proper in this Court, as all matters in
controversy occurred in North Carolina, but is forced to file in this Court under a
“pre-dispute resolution agreement” that requires her to file any legal claims in the
federal or state courts for Oakland County.

        8.     All witnesses in this case, save for Defendant Tyshka, reside in North
Carolina and all acts complained of occurred there. Plaintiff files in this jurisdiction
under protest and reserves the right to move to change venue given the circumstances
of this case and the interest of the courts of North Carolina in protecting the rights
of its citizens.

                                        FACTS

     9.   Defendant Singh hired Plaintiff as Executive Director (“ED”) of
Waltonwood Cotswold in December 2018.

     10. Singh operates high-end facilities whose residents are affluent and, at
Waltonwood Cotswold, were 100% white.

       11. Plaintiff was only the second black ED for Singh when hired. Both
were fired in short order. Singh also hired a black woman as a regional operations
director hiring Plaintiff, but also fired her just months after Plaintiff. In an effort to
deflect attention from this pattern of quickly firing black leaders, it promoted a black
woman to an ED position in Michigan at the time it started the process of firing
Plaintiff. But that internal hire had been passed over for promotion at least twice in
favor of less qualified white employees.

                                            2
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20          PageID.3    Page 3 of 11




      12. When it hired Plaintiff, Waltonwood Cotswold had a dysfunctional
leadership team and several long-time staff who chafed at being held accountable.

       13. The challenge for a black leader in this residential and work
environment were considerable. Plaintiff set out, with company approval to change
the culture of the work force.

       14. When she formally warned two department heads (the Business Office
Manager and Culinary Services Manager) who were white about their performance,
with regional HR’s support, the white employees stated explicitly that they were not
comfortable reporting to a black superior and ended up separating from the
company.

       15. The changes in staffing and expectations created tensions in the
workplace, and some staff complained to each other and to residents about Plaintiff,
creating another layer of issues. But as Plaintiff made the changes, the results were
objectively demonstrated.

       16. Further, by the time of her annual review in August 2019, Waltonwood
Cotswold has reached a number of firsts, both for itself and for Singh as a company
- the first 100% census (full facility), the best cost control, the highest net revenue,
and the first deficiency-free state inspection.

      17. Waltonwood Costwold as a result met or exceeded its objective goals
for each quarter or 2019, entitling Plaintiff and her leadership team to quarterly
bonuses under Singh’s compensation plan.

      18. The regional director of operations in North Carolina wrote Plaintiff’s
annual review in August, rating her as exceeding expectations in 12 of 15
measurements, and meeting them in the other three. He then wrote the following
summary appraisal, extolling her:

             Nichola has been a great addition to the WW family. She has
             brought a level of accountability and structure to a community

                                           3
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20        PageID.4    Page 4 of 11




             that had seen many firsts as they were becoming a stable
             community. Nichola continues to listen to feedback. In fact, she
             handles feedback better than any other ED I've ever supported.
             During her short time, Nichola has reduced turnover and pushed
             the team to stay nearly 100% occupied over the last few months.
             She's focused on delivering high satisfaction and ensuring DH's
             support their teams to do so. In addition, she's supported open
             positions (specifically culinary) in long gaps without a DH very
             well. Nichola quickly jumped into the role and began setting firm
             expectations with her DHs and team. During this time, there were
             some perceptions that she was too tough and unfair. Nichola
             worked closely with those around her to continue to stay the
             course. I applaud her for taking feedback and working on her
             delivery during the first six months of her time at WW. Now, we
             have supervisors and staff alike reaching out to applaud the
             accountability in certain departments. Since making some
             changes on the DH team, the concerns regarding her
             communication and fairness has subsided and has been non-
             existent with the current DH team. I challenge Nichola in the
             coming months to continue to focus on staff engagement while
             balancing the accountability. This can be attained by continuing
             to celebrate successes and having spontaneous fun throughout
             the months.

      19. When she was hired, Plaintiff had extensive prior experience in this
industry and asked for a starting salary of $115,000, but was offered $105,000
instead and told an adjustment could be made after her one-year anniversary based
on her objective performance.

      20.    After her annual review in August, Plaintiff received a 4% raise.

       21. Based on exceeding goals in census, budget management, state
inspections and improvements in staffing, Plaintiff asked for a larger increase. The
regional director told Plaintiff that an additional increase would be considered at or
after her anniversary date in December.




                                          4
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20          PageID.5    Page 5 of 11




        22. As December approached, Plaintiff had to prepare a facility budget for
2020 and asked the Regional Director of Operations what she should do about the
line item for her salary, given that an additional raise would be discussed.

      23. The Regional Director stated that the additional increase in salary had
to be approved by Defendant Tyshka at the corporate level at a later date and
approved Plaintiff inserting a proposed salary in her budget.

      24. Plaintiff submitted a proposed budget with a salary of approximately
$118,000 and Tyshka exploded in anger when he saw it.

       25. He travelled from Michigan to Charlotte, visited the facility, and then
wrote Plaintiff up in late December with a “Last Chance Agreement” or “LCA” that
threatened her immediate dismissal and disqualified her for the fourth quarter bonus,
though she had met all of the metrics for entitlement and her staff received the bonus.
She was denied the bonus, despite meeting all measures for earning it, solely because
she had proposed a pay raise in her 2020 budget.

       26. Plaintiff submitted a response to the LCA, challenging it as a punitive
reaction to her proposed budget, and setting out a plan for addressing all of the issues
raised in it.

       27. Plaintiff then met all of the conditions of the LCA. At a meeting of the
staff held in her absence in January 2020, the staff overwhelmingly approved of her
leadership.

       28. Also, the results of a third-party “secret shopper” survey that measured
the way in which the facility was presented to prospective residents and families
were released. They showed that Waltonwood Cotswold was the only Singh facility
to score over 85% - with a score of 90.22%

       29. The facility had met all of the established metrics to achieve an annual
bonus for the management team. Every member of the team except Plaintiff was
paid that bonus.



                                           5
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20        PageID.6    Page 6 of 11




       30. Tyshka then returned to Waltonwood in late January 2020 and
interviewed two families of residents who had expressed dislike for Plaintiff, of the
117 families, and reviewed a survey in which 20 of 226 possible respondents rated
Plaintiff “fair” or “poor” as ED.

      31. Singh then fired Plaintiff on February 4, 2020 at Tyshka’s direction. It
held payment of the annual bonuses to Plaintiff’s team until right after her
termination. Singh then declared her ineligible for the annual bonus because she
was not employed when it was paid.

                         FIRST CLAIM FOR RELIEF
                              (42 U.S.C. § 1981)

      32.   Plaintiff incorporates all prior paragraphs by reference.

       33. Plaintiff performed her job at a high level, meeting or surpassing the
expectations of her employer, but, like other black employees in leadership
positions, was terminated.

      34. Plaintiff had the highest performance among all EDs by Singh’s metrics,
including best containing of costs, highest net revenue, highest census, fewest
inspection deficiencies (none), and highest secret shopper rating. She also had broad
support from her staff.

      35. Blocking Plaintiffs’ bonuses and terminating her when she was
exceeding the performance of white Executive Directors constituted race
discrimination in violation of 42 U.S.C. § 1981.

      36. Plaintiff seeks and is entitled to actual and compensatory damages under
42 U.S.C. § 1988, as well as costs and reasonable attorney’s fees.

                        SECOND CLAIM FOR RELIEF
                            (Wrongful Discharge)


      37.    All prior paragraphs are incorporated by reference.



                                         6
Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20         PageID.7   Page 7 of 11




     38. Defendant terminated Plaintiff on account of her race, African
American.

       39. Plaintiff performed her job at a high level, meeting or surpassing the
expectations of her employer, but, like other black employees in leadership
positions, was terminated.

      40. Plaintiff had the highest performance among all EDs by Singh’s metrics,
including best containing of costs, highest net revenue, highest census, fewest
inspection deficiencies (none), highest secret shopper rating. She also had broad
support from her staff.
      41. The North Carolina Legislature has declared in N.C.G.S. § 143-422.2,
the North Carolina Equal Employment Practices Act that:

            It is the public policy of this State to protect and safeguard the
            right and opportunity of all persons to seek, obtain and hold
            employment without discrimination or abridgement on account
            of . . . . race . . .by employers which regularly employ 15 or more
            employees.

            It is recognized that the practice of denying employment
            opportunity and discriminating in the terms of employment
            foments domestic strife and unrest, deprives the State of the
            fullest utilization of its capacities for advancement and
            development, and substantially and adversely affects the interests
            of employees, employers, and the public in general.


       42. Defendants’ termination of Plaintiff on account of her race directly
violated this express public policy of the State of North Carolina. Thus, the
termination of Plaintiff was wrongful and unlawful under the common law of the
State.

     43. Alternatively, Plaintiff’s termination also violated the laws of
Michigan, specifically Mich. Comp. Laws Ann. § 37.2202.


                                         7
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20       PageID.8    Page 8 of 11




      44. As a result of her wrongful discharge, Plaintiff has suffered loss of
employment and income and benefits, as well as humiliation and emotional distress.
She seeks and is entitled to reinstatement with back pay and compensatory tort
damages.

       45. The actions of Defendant were taken and approved by a high-level
manager who exhibited malice toward Plaintiff as well as willful and wanton
disregard for her rights and well-being. Such actions were contrary to the public
interest and warrant exemplary or punitive damages to the extent allowed by
Chapter 1D of the General Statutes of North Carolina.

                          THIRD CLAIM FOR RELIEF
                            (Wage and Hour Violation)
      46.    All prior paragraphs are incorporated by reference.

      47. Denying Plaintiff bonuses, she had earned by meeting agreed upon
metrics, those bonuses being awarded to her staff on that very basis, violated North
Carolina’s Wage and Hour Law, N.C.G.S §95-25 et seq.

     48. Plaintiff worked and lived in North Carolina at all times relevant to this
Complaint and thus is protected by this state’s wage and hour laws.

       49. Under N.C.G.S. §95-25.2(4), Plaintiff was an “employee” whose wages
are protected by the statute.

      50. Under N.C.G.S. §95-25.2(5), Defendant Singh was an “employer”
subject to the statute.

      51. Under N.C.G.S. § 95-25.2(16), Plaintiff’s bonuses earned for meeting
work performance goals were “wages” under the statute.

     52. Under N.C.G.S. § 95-25.8, and employer cannot deny an employee
payment of wages earned.




                                         8
 Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20         PageID.9   Page 9 of 11




      53. The bad faith withholding of bonuses to punish Plaintiff for proposing a
pay raise in her 2020 budget for the facility violated N.C.G.S. §§ 95-25.8, as she has
earned the bonuses by meeting the established performance goals.

      54. Under N.C.G.S. §§95-25.22(a), Plaintiff is entitled to recover these
improperly withheld funds with legal interest under N.C.G.S. §24-1 from the date each
bonus was withheld.

      55. Further, under N.C.G.S. §§95-25.22(a1), Plaintiff is entitled
presumptively to double liquidated damages -- an amount equal to the improper
deductions, with statutory interest accruing from the filing date of this Complaint.

        56.   Under N.C.G.S. §§95-25.22(d), the Court may award costs and attorneys’
fees.

                         FOURTH CLAIM FOR RELIEF
                             (Wrongful Discharge)

        57.   All prior paragraphs are incorporated by reference.

       58. Terminating Plaintiff to block her from obtaining bonuses violated the
public policy set out in North Carolina’s Wage and Hour Act, and thus is actionable as
wrongful discharge.

      59. Specifically, Defendant terminated Plaintiff to avoid paying wages owed
under N.C.G.S. § 95-25.8.

      60. As a result of her wrongful discharge, Plaintiff has suffered loss of
employment and income and benefits, as well as humiliation and emotional distress.
She seeks and is entitled to reinstatement with back pay and compensatory tort
damages.

       61. The actions of Defendant were taken and approved by a high-level
manager who exhibited malice toward Plaintiff as well as willful and wanton
disregard for her rights and well-being. Such actions were contrary to the public
interest and warrant exemplary or punitive damages to the extent allowed by
Chapter 1D of the General Statutes of North Carolina.



                                           9
Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20         PageID.10    Page 10 of 11




                          FIFTH CLAIM FOR RELIEF
                             (Tortious Interference)

      62.    Plaintiff incorporates all prior paragraphs by reference,

       63. Though terminable at will, Plaintiff’s employment was a contractual
relationship under North Carolina common law

        64. Defendant Tyshka knew of that contractual relationship between
Plaintiff and Defendant BAE Systems, Inc., and deliberately and, with legal and
actual malice, interfered with that employment relationship without legal
justification.

       65. Securing the termination of Plaintiff’s employment did not further or
protect any legitimate business interest Singh or of Tyshka, but was merely vengeful
for Plaintiff’s proposing a pay raise in the 2020 budget for her facility.

       66. As a result of tortious interference with Plaintiff’s employment,
Plaintiff lost her job and suffered lost wages and benefits, both past and future, as
well as emotional distress.

       67. Plaintiff seeks and is entitled to actual and compensatory damages from
Defendant Tyshka for lost wages and benefits and other compensable harms
resulting from this intentional interference in her employment with Defendant Singh.

      68. Tyshka’s conduct of involved legal and actual malice toward Plaintiff
and willful and wanton disregard of Plaintiff’s rights. Plaintiff seeks and is entitled
to punitive damages against Defendant Tyshka to the extent allowed under Chapter
1D of the General Statutes.

                             PRAYER FOR RELIEF

      Upon the trial of this matter, Plaintiff prays that the Court enter Judgment for
her and award the following relief:

      a.     Full equitable relief, including back pay and reinstatement, or, in lieu
             of reinstatement, reasonable front pay;

      b.     Compensatory damages under 42 U.S.C. § § 1981 and 1988 and the
             common law;

                                          10
Case 2:20-cv-12073-SJM-APP ECF No. 1 filed 08/03/20      PageID.11   Page 11 of 11




      c.   Punitive damages against Defendant to the extent allowed under
           Chapter 1D of the North Carolina General Statutes and under 42 U.S.C.
           § 1981a (b) and § 1988;

      d.   Her unpaid bonuses under N.C.G.S. §§95-25.22(a), with legal interest
           under N.C.G.S. §24-1 from the date each bonus was withheld.

      e.   Double damages on her wage and hour claim under N.C.G.S. §§95-
           25.22(a1)

      f.   The costs of this action, including reasonable attorney’s fees under 42
           U.S.C. § 1988 and N.C.G.S. §§95-25.22(d);

      g.   Interest on the judgment at the North Carolina statutory rate; and,

      h.   Any further the relief the Court deems just and necessary.

                              Respectfully submitted,

                              GASIOREK, MORGAN, GRECO,
                              McCAULEY & KOTZIAN, P.C.

                              BY:      /s/ Sam Morgan
                              Sam Morgan (P36694)
                              Attorneys for Plaintiff
                              30500 Northwestern Highway, Suite 425
                              Farmington Hills, MI 48334
                              (248) 865-0001
Dated: August 3, 2020         smorgan@gmgmklaw.com

                              S. Luke Largess (N.C. Bar #17486)
                              TIN, FULTON, WALKER & OWEN, P.L.L.C.
                              301 East Park Avenue
                              Charlotte, NC 28203
                              Tel.: 704-338-1220
                              Fax: 704-338-1312
                              llargess@tinfulton.com
                              Attorney for the Plaintiff
                              Por Hac Vice Application Pending



                                       11
